UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7207



JULIUS KEVIN EDWARDS,

                                           Petitioner - Appellant,

          versus


BOYD BENNETT, Director of Prisons; DON WOOD,
Superintendent,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cv-00823-JAB)


Submitted:   February 5, 2008          Decided:     February 28, 2008


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julius Kevin Edwards, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Julius Kevin Edwards seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.                     The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.          See 28 U.S.C. § 2253(c)(1) (2000).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)    (2000).      A   prisoner     satisfies     this    standard     by

demonstrating      that   reasonable      jurists     would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district    court   is   likewise      debatable.       See    Miller-El     v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Edwards

has not made the requisite showing.                Accordingly, we deny the

motion for a certificate of appealability, deny leave to proceed in

forma pauperis, deny the motion for a subpoena duces tecum, and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions     are     adequately   presented        in   the

materials     before   the     court   and     argument   would      not    aid   the

decisional process.

                                                                           DISMISSED




                                       - 2 -